Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 08, 2015

The Court of Appeals hereby passes the following order:

A15D0456. JANETTE BOWEN v. COLFIN AI-GA I, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Janette Bowen appealed to the superior court. On May
15, 2015, the superior court dismissed Bowen’s appeal and directed entry of a writ
of possession in favor of Colfin AI-GA 1, LLC. On June 15, 2015, Bowen filed an
application for discretionary appeal in this Court. We lack jurisdiction.
      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment.
Pursuant to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because Bowen did not file her
application for discretionary appeal within this time period, it is untimely.
Accordingly, we lack jurisdiction to review this application, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            07/08/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.